Citation Nr: 0423048	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  96-47 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to October 21, 1991, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1983 to 
November 1984.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) in May 2002 and again in August 2003 on appeal from 
a September 1996 rating decision by the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The May 2002 Board decision determined that the 
criteria for an effective date of October 21, 1991, for the 
grant of the total disability rating based on individual 
unemployability had been met.  The veteran appealed the 
Board's May 2002 decision to the United States Court of 
Appeals for Veterans Claims (Court), which, pursuant to a 
Joint Motion for Remand and Stay of Proceedings (Joint 
Motion), issued an Order dated in December 2002, which 
vacated that part of the Board's May 2002 decision that 
denied an effective date earlier than October 21, 1991, for 
the grant of the total disability rating based on individual 
unemployability.  In August 2003 the Board remanded the case 
to the RO for compliance with the VCAA and review of the case 
on the basis of the additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its August 2003 remand, the Board directed the RO to 
notify the veteran, pursuant to the VCAA, of any information 
or evidence not previously provided to VA which was necessary 
to substantiate his claim and whether VA or the veteran was 
expected to obtain any such evidence.  In the August 2003 
remand, the Board also directed the RO to readjudicate the 
claim after the completion of the aforementioned development, 
and to then issue a supplemental statement of the case (SSOC) 
if it continued its denial of the veteran's claim.

The Board observes that the requested development was 
appropriately completed by the RO, but that it failed to 
issue a SSOC to the veteran and his representative prior to 
returning the claims file to the Board for appellate review.  
This situation therefore requires a new remand of the claim, 
as under the revised section 19.31 of VA's regulations, the 
agency of original jurisdiction will furnish a SSOC if, 
pursuant to a remand by the Board, it develops the evidence.  
38 C.F.R. §§19.31(c), 19.38.  See also Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, to ensure full compliance with all due process 
requirements, the case again REMANDED to the RO for the 
following actions:

The appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond. 
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




